DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on July 18, 2022.  As directed by the amendment: claims 1, 5, and 8 have been amended, claims 3 and 7 have been cancelled, and no claims have been added.  Thus, claims 1-2, 4-6 and 8 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant argues that the flexible member 62 of Erikson would need to be sufficiently flexible to be reshaped by an elongated tube within a vessel of a patient.  In response, Examiner notes that the claims do not recite reshaping the catheter within a vessel of a patient.  
On page 5 of the Remarks, Applicant argues that the flexible portion of Erikson needs to be flexible enough to be shaped by the tube of Kugler, but then would not be stiff enough to resist straightening.  Applicant teaches in P0038-0039 of the published application use of shape memory to provide for the claimed qualities.  Erikson also teaches the use of shape memory, P0120.  Therefore, the device of Erikson is expected to perform as claimed.  
On page 5 of the Remarks, Applicant argues that one of ordinary skill in the art looking to the teachings of Erikson in view of Kugler would not have arrived at the claimed subject matter or been motivated to combine because the methods of Kugler teach any resulting device would need to be flexible enough to prevent the vessel wall boundary from being penetrated.  In response, Examiner notes that the mandrel of Kugler is for forming the device of Erikson, and the device of Erikson does not share the same concerns as the device of Kugler. 
On page 6 of the Remarks, Applicant argues that the mandrel of Hsueh is not used in combination with the needle of Hsueh.  In response, Examiner notes that the mandrel of Hsueh is used to form the device of Erikson, and agrees that the mandrel of Hsueh would not be present during use on a patient.  Examiner is not suggesting that the mandrel is used in combination with the device of Erikson on a patient.  The issue is that the claims as recited can be fairly interpreted such that use on a patient is not required – “A method for forming a catheter…” is interpreted to be a method for forming the catheter prior to use, not a method for using a catheter on a patient.  The references read on the claims because the flexible portion is provided in combination with the shaping member during formation, and the flexible portion has the claimed rigidity both with and without the shaping member.  The combination during use with a patient is not required as the claim is currently recited.  Examiner suggests further defining the claim to overcome the cited references.    
On page 7 of the Remarks, Applicant argues newly amended claim limitations, which are addressed below.  
Claim Objections
Claim 5 is objected to because of the following informalities:  lines 2-3 recite “…providing an elongated tube having a rigid, and straight, insertion end…”, wherein the punctuation makes the claim difficult to interpret.  Removing commas is recommended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the helical configuration" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “a helical configuration”.  Claims 6 and 8 are rejected because they depend from claim 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (Erickson), US 2008/0057106 A1 in view of Kugler et al. (Kugler), US 2007/0093781 A1.
Regarding claim 1, Erickson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated member (body member 62, P0069 having length L1 as shown in Fig. 3) having a straight section (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124) and a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end) proximal to the straight section (Fig. 3), and a pathway extending through the catheter (body member can be a tube, P0074, and the pathway is the lumen within the tube) for transporting fluids to and from a tissue (the pathway is fully capable of transporting fluids to and from a tissue, and P0125); providing the flexible portion with a helical shape (Fig. 3) and with sufficient rigidity, such that once the straight section is advanced into the tissue, the helically shaped flexible portion can be advanced with rotational movement through the tissue so that the tissue can be lodged between the pre-determined curvature (P0053), subsequent to the straight section being lodged in the tissue (P0079 and P0124).  
Erikson does not teach advancing a shaping member having a helical section with a pre-determined curvature along the flexible portion, so that the flexible portion mimics the pre-determined curvature of the shaping member; and providing the flexible portion, in combination with the shaping member, with sufficient rigidity.
However, Kugler teaches advancing a shaping member (mandrel or tube 610, P0066 and shown in Fig. 6) having a helical section with a pre-determined curvature (Fig. 6) along the flexible portion (within shaft 604, Fig. 6), so that the flexible portion mimics the pre-determined curvature of the shaping member (Fig. 6); and providing the flexible portion, in combination with the shaping member, with sufficient rigidity (the flexible portion of Erikson is provided with sufficient rigidity as claimed, see above, both with and without the mandrel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Kugler for the purpose of forming the flexible portion of Erikson.
Regarding claim 2, Erikson in view of Kugler teaches the method of claim 1 wherein the shaping member is a rigid insert (Kugler, mandrel 610 is sufficiently rigid to impart a helical configuration to shaft 604, P0066) disposed within the pathway for shaping the flexible portion.  
Regarding claim 5, Erikson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated tube (body member can be a tube, P0074) having a rigid, and straight, insertion end (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124), a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end), and a pathway (the pathway is the lumen within the tube) extending through the elongated tube; allowing the flexible portion to retain a helical configuration with sufficient rigidity to permit subsequent rotational movement through tissue (P0053, P0079 and P0124), while retaining sufficient flexibility to be straightened when an insert is advanced through the helical configuration (preferable to fabricate the implantable device of a material having shape memory characteristics, P0120, which enables the device to function as claimed).  
Erikson does not teach engaging a shaping member provided with a curved configuration to the flexible portion of the elongated tube to provide the flexible portion with a shape approximating the helical configuration of the shaping member; and removing the shaping member from the flexible portion.
However, Kugler teaches engaging a shaping member (mandrel or tube 610, P0066 and shown in Fig. 6) provided with a curved configuration to the flexible portion of the elongated tube (shaft 604, P0066) to provide the flexible portion with a shape approximating the helical configuration of the shaping member (Fig. 6 and P0066); and removing the shaping member from the flexible portion (P0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Kugler for the purpose of forming the flexible portion of Erikson.
Regarding claim 6, Erikson in view of Kugler teaches the method of claim 5 wherein the shaping member is a rigid insert (Kugler, mandrel 610 is sufficiently rigid to impart a helical configuration to shaft 604, P0066) disposed in the pathway for shaping the flexible portion.
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (Erickson), US 2008/0057106 A1 in view of Hsueh et al. (Hsueh), US 2015/0231368 A1.
Regarding claim 1, Erickson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated member (body member 62, P0069 having length L1 as shown in Fig. 3) having a straight section (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124) and a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end) proximal to the straight section, and a pathway (body member can be a tube, P0074, and the pathway is the lumen within the tube) extending through the catheter for transporting fluids to and from a tissue (the pathway is fully capable of transporting fluids to and from a tissue); and providing the flexible portion with sufficient rigidity for rotational movement through the tissue so that the tissue can be lodged between the pre-determined curvature (P0053), subsequent to the straight section being lodged in the tissue (P0079 and P0124).
Erikson does not teach advancing a shaping member having a helical section with a pre-determined curvature along the flexible portion, so that the flexible portion mimics the pre-determined curvature of the shaping member; shaping the flexible portion to assume the pre-determined curvature.
However, Hsueh teaches advancing a shaping member (mandrel 2001, P0090 and shown in Fig. 21A) having a helical section with a pre-determined curvature (Fig. 21A) along the flexible portion (element 2104 of Fig. 21D), so that the flexible portion mimics the pre-determined curvature of the shaping member; shaping the flexible portion to assume the pre-determined curvature (Fig. 21D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Hsueh for the purpose of forming the flexible portion of Erikson.
Regarding claim 4, Erikson in view of Hsueh teaches the method of claim 1, wherein the shaping member is a jacket for shaping the flexible portion (Hsueh, mandrel 2001 supports the sides of the tube to reduce ovalization, P0090, and thus is a jacket).
Regarding claim 5, Erikson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated tube (body member can be a tube, P0074) having a rigid, and straight, insertion end (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124), a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end), and a pathway (the pathway is the lumen within the tube) extending through the elongated tube; allowing the flexible portion to retain a helical configuration with sufficient rigidity to permit subsequent rotational movement through tissue (P0053, P0079 and P0124), while retaining sufficient flexibility to be straightened when an insert is advanced through the helical configuration (preferable to fabricate the implantable device of a material having shape memory characteristics, P0120, which enables the device to function as claimed).  
Erikson does not teach engaging a shaping member provided with a curved configuration to the flexible portion of the elongated tube to provide the flexible portion with a shape approximating the helical configuration of the shaping member; and removing the shaping member from the flexible portion.
However, Hsueh teaches engaging a shaping member (mandrel 2001, P0090 and shown in Fig. 21A) provided with a curved configuration (Fig. 21A) to the flexible portion of the elongated tube (element 2104 of Fig. 21D) to provide the flexible portion with a shape approximating the helical configuration of the shaping member; and removing the shaping member from the flexible portion (Fig. 21D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Hsueh for the purpose of forming the flexible portion of Erikson.
Regarding claim 8, Erikson in view of Hsueh teaches the method of claim 5, wherein the shaping member is a jacket for shaping the flexible portion (Hsueh, mandrel 2001 supports the sides of the tube to reduce ovalization, P0090, and thus is a jacket).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783